Sup. Ct. Wash. [Certiorari granted, ante, p. 909]; and
C. A. 9th Cir. [Certiorari granted, ante, p. 909.] Motion of the Solicitor General and motion of respondent Indian Tribes (except Yakima Indian Nation) to consolidate cases for purpose of briefing and argument granted. Briefing schedule of the Solicitor General as set out in his motion is adopted by the Court. Total time of two hours heretofore granted by the Court in these cases is reduced to one and one-half hours and is divided as follows: 30 minutes to the Solicitor General; 30 minutes to the State of Washington; 15 minutes to the Indian Tribes; and 15 minutes to the association of non-Indian fishermen.